internal_revenue_service number release date index number ----------------------- ------------------------- ------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-144489-04 date date -------------------------------------- ----------------------------------------- -------------------------- ---------- a estate ----------------------------------------------------- charity d1 d2 year year dollar_figurea dear --------------------- --------------- -------------- ------- ------- this is in reply to your letter dated date and subsequent correspondence submitted by you on behalf of estate requesting that the service grant estate an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_642 of the internal_revenue_code for its year taxable_year the information submitted states that a died on d1 of year a’s will provides that after certain specific bequests the residue of estate shall be distributed to charity on d2 of year estate distributed dollar_figurea to charity no deduction under sec_642 was claimed on estate’s income_tax return for the amount distributed to charity from estate’s gross_income for year estate’s year income_tax return was amended to claim a charitable deduction under sec_642 for the amount distributed to charity from estate’s plr-144489-04 gross_income for year however the date to file an effective election under sec_642 for the year taxable_year allowing a deduction for amounts paid to charity in year had already passed therefore estate requests an extension to file a sec_642 election for year under sec_301_9100-3 sec_642 provides that in the case of an estate_or_trust there shall be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the taxable_year following the close of such taxable_year then the trustee or administrator may elect to treat such contribution as paid during such taxable_year the election shall be made at such time and in such manner as the secretary prescribes by regulation sec_1_642_c_-1 of the income_tax regulations provides that the election under sec_642 shall be made not later than the time including extensions thereof prescribed by law for filing the federal_income_tax return for the succeeding taxable_year sec_1_642_c_-1 provides that the election shall be made by filing with the income_tax return or amended_return for the taxable_year in which the contribution is treated as paid a statement which i states the name and address of the fiduciary ii identifies the estate_or_trust for which the fiduciary is acting iii indicates that the fiduciary is making an election under sec_642 in respect of contributions treated as paid during such taxable_year iv gives the name and address of each organization to which any contribution is paid and v states the amount of each contribution and date of actual payment or if applicable the total amount of contributions paid to each organization during the succeeding taxable_year to be treated as paid in the preceding_taxable_year under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election plr-144489-04 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result the estate is granted an extension of time for days from the date of this letter to file an election under sec_642 for the estate’s year taxable_year the election must be made on the amended_return for estate’s year taxable_year the amended_return must be filed within the sixty day period with the service_center where the estate files its returns a copy of this letter should be attached to the amended_return except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
